*349Concurring Opinion.
Ross, J.
While concurring in the result reached in the opinion of Gavin, C. J., I am of the opinion that the complaint is defective for the following additional reasons, namely: Because it is not alleged either that the penalty of the bond or the time within which it was to be filed, was fixed by the court; or that it was approved by the court, or filed within the time fixed; or that the transcript of the judgment, for the stay of which the bond was given, was filed in the Appellate Court within sixty days after the appeal bond was filed; or that executon and other proceedings were stayed upon the judgment during the pendency of the appeal.
The statute, section 638, R. S. 1881 (section 650, Burns’ R. S. 1894), regulates term-time appeals, providing that “when an appeal is taken during the term a.t which judgment is rendered, it shall operate as a stay of all further proceedings on the judgment, upon an appeal bond being filed by the appellant, with such penalty and surety as the court shall approve, and within such time as it shall direct, payable to the appellee, with condition that he will duly prosecute his appeal and abide by and pay the judgment and costs which may be rendered or affirmed against him. * * * * * The transcript shall be filed in the office of the clerk of the Supreme Court within sixty days after filing the bond.”
Section 639, R. S. 1881 (section 651, Burns’ Rev. 1894), provides that: “In all cases appealed to the Supreme Court, where bond shall have been filed in the court below in term, and execution therein stayed, and the appellants shall fail to file in the office of the clerk of the Supreme Court the record of the cause so appealed wdthin the time required by law, the *350party in whose favor the judgment may be in the court below may have execution thereon, upon the filing with the clerk of the proper court the certificate of the clerk of the Supreme Court, showing that said record was not filed in proper time': provided, however, that nothing in this section shall be so construed as to prevent any such appellant from filing the transcript, and perfecting the appeal afterward, according to law.”
If the appeal bond is filed and approved by the court during the term at which the judgment appealed from was rendered, no time for filing such bond need be fixed, but if the bond is not filed in term, the statute, section 638, supra, requires, in order to give validity to it, that the court in term shall approve the penalty and surety, and shall designate the time within which the bond shall be filed. The law is mandatory, and, unless it has been complied with, a bond filed is absolutely void, and will not operate to stay execution and other proceedings upon the judgment.' The other section (639, supra) provides that if the court has approved the penalty and surety, and fixed the time within which the bond shall be filed, and the bond is filed within the time designated, yet if the transcript perfecting the appeal is not filed in the office of the clerk of the Supreme Court within the time allowed by law, namely, within sixty days after the filing of the appeal bond, the judgment plaintiff may have execution.
The only allegations of the complaint before us, touching the execution or filing of the bond, or as to when the transcript was filed, are, that “said company prayed an appeal to the Supreme Court of the State, and, in pursuance thereof, did execute, on the 17th day of June, 1893, to this plaintiff, their bond, in the sum of $3,000.00, a copy of which bond is filed *351herewith and made a pa'rt hereof, and marked Exhibit A, by which it bound and obligated itself that if the said company, the Supreme Council of the Catholic Benevolent Legion, will duly prosecute its said appeal, and abide by and pay the judgment and costs which would be rendered or affirmed against it, then said bond and obligation to be void; otherwise to remain in full force and effect; that said appeal was perfected by said company in the Appellate Court of this State, and was, on the 20th day of June, 1894, fully decided by said Appellate Court, affirming in all things the judgment of this court.”
In Ham v. Greve, 41 Ind. 531, which was an action on an appeal bond, the court, in ruling upon the sufficiency of the complaint, says: “It is insisted, by counsel for appellants, that in a complaint upon an appeal bond, in an appeal to this court, four things must affirmatively appear: first, that the penalty of the bond was fixed by the court; second, that the surety was approved by the court; third, that the bond was filed with the clerk within the time limited by the court; fourth, that the transcript was filed in the office of the clerk of the Supreme Court within sixty days after the filing of the bond. * * * * * It is alleged in the complaint, that the court approved of Bailsback as surety, but it is not alleged that the penalty of the bond was fixed by the court, or that the court directed in what time the bond should be filed, or that it was filed within the time directed, or when the transcript was filed, nor is it alleged that execution and other proceedings were stayed upon the judgment below, during the pendency of the appeal in this court; but it is averred that the bond was taken and approved by the clerk of the court below. As we have seen, neither the clerk of the Supreme Court nor of the court below has any power to take or ap*352prove an appeal bond when the appeal is taken in term. In our opinion, the complaint was fatally defective. . The bond was not executed in the manner or with the formalities required by the statute;”
And in the case of Buchanan v. Milligan, 68 Ind. 118, also an action on an appeal bond, the court cited Ham v. Greve, supra, approvingly, and says: “There are-many defects in the complaint. There is no allegation that the penalty of the bond was fixed by the court,, or that the court directed in what time the bond should be filed, or that it was filed within the time-directed, or when the transcript was filed in the Supreme Court; nor is it alleged that execution and other proceedings were stayed upon the judgment beIoav, during the pendency of the appeal in this court.. For want of these allegations, the complaint was insufficient upon demurrer for want of facts.”
There can be no doubt about Ham v. Greve, supra; Buchanan v. Milligan, supra, stating the law correctly, for they simply follow the statute, and any ruling to the contrary must be in disregard of the- statute.
In McKinney v. Hartman, supra, which was an action upon an appeal bond, the breach charged being that the defendant had failed to pay the-judgment, it appeared from the allegations of the complaint that the trial court, at the- term the-judgment was rendered, fixed the penalty of the appeal bond and the time within which it was to be filed, and approved the surety, and that the bond was filed within the time fixed. It also appears, in the record in that case, that the transcript was not filed in the-office of the clerk of the- Supreme Court until after sixty days had elapsed from the time the appeal bond was filed, and the'court held that therewas no liability on the bond on account of the breach charged in the-complaint, for the reason that no term-time appeal *353had been taken because the transcript had not been filed within the time designated by the statute. That ease is, in my mind, decisive of the questions in this case, as against the appellant, John Kiefe, Patrick Kiefe, Joseph Shuh, Carroll C. Kent, and J. L. Morris-son. As to the appellant, The Supreme Council of the Catholic Benevolent Legion, the original judgment stands, and the giving of the bond sued on did not stay execution or other proceedings thereon, after the expiration of the sixty days allowed for filing the transcript in perfecting the term-time appeal.
Filed May 15, 1896.